DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  All the above claims use the word “preferably”.  Preferences lead to confusion over the intended scope of the claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made.  MPEP 2173.05 (c).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 7777440 to Nagai.
With respect to claim 1, Nagai teaches a motorized conveyor roller, comprising•	a roller body (see numeral 12 in Fig. 1 and col. 4, line 53 ) mounted so as to be able to rotate about a roller axle,
a drive unit (see numeral 7 in Fig. 1 and col. 4, line 53) arranged inside the roller body and designed to generate a rotational movement about the roller axle between an axle element and the roller body, characterized by 

a control unit (see numeral 6 in Fig. 2 and col. 6, line 22) that is arranged inside the roller body (col. 6, lines 21-23 and lines 32-35) and that is designed

to receive a state signal from outside the roller body, (see numeral 4 in Fig. 2 for lock detecting means, from Hall IC sensors 7a, and col. 6, lines 26-27; see also col. 6, line 3 for lock detecting means being outside the roller body)



to control the drive unit by way of the control signal (col. 6, lines 39 to col. 7, line 2),  

to generate a self state signal that describes the state signal and/or the drive characteristic (see Fig. 5 and STEP 16), and

to transmit this self state signal outside the roller body (see col. 7, lines 5-7, wherein the ‘rated operation’ takes place outside the roller body being it is a part of the lock detection section 4).

With respect to claim 2, Nagai teaches the axle element is designed as  a hollow axle and is designed to be fastened in a conveyor roller frame in a manner fixed in terms of torque, and in that a sign line is routed through the hollow axle and is connected to the control unit so as to transmit the control signal (see numeral 17 in Fig. 1 and col. 4, line 60 through col. 5, line 6). 

With respect to claim 3, Nagai teaches a rotary bearing of the axle element with respect to the roller body is arranged between the control unit and an external connection of a signal line that is connected to the control unit so as to transmit the control signal (see numerals 8, 9 in Fig. 1 and col. 4, line 58).

With respect to claim 7, Nagai teaches the drive characteristic is an on/off state of the drive unit (col. 6, lines 39 to col. 7, line 2, driving/stopping).

With respect to claim 9, Nagai teaches the drive unit comprises a brushless electric motor and the control unit comprises commutation electronics for controlling the electric motor (col. 5, lines 7-8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai, as set out above, in view of U.S. Pat. No. 4419734 to Wolfson et al. hereinafter simply referred to as “Wolfson”.
With respect to claim 4, Nagai discloses all the claimed language but does not disclose the control unit has at least one operating mode in which it is designed to receive a digital state signal, wherein the digital state signal is preferably a bus-coded signal.
Wolfson teaches the use of a bus coded signal (see col. 7, lines 50-54).  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Wolfson with the disclosure of Nagai to enable programming which allows for efficient and control operation.

With respect to claim 10, Nagai discloses all the claimed language but does not disclose the control unit comprises an electronic memory and is designed to receive programming data, to store the programming data in the electronic memory and to generate the control signal on the basis of the programming data.  
Wolfson teaches the control unit comprises an electronic memory and is designed to receive programming data (col. 9, lines 42-43), to store the programming data in the electronic memory (see memory 68 and col. 9, lines 40-46) and to generate the control signal on the basis of the programming data (col. 8, lines 56-64).  It would . 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 8 would be allowable because of its use of stored profiles, binary coding and assigned individual coding.
Claims 11 and 17 are allowed.  
Claims 14-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance and indication of allowable subject matter: As to claim 11 the prior art does not teach or disclose the elements of claim 1 and receiving programmable data; as to claims 14-16, the prior art does not teach or disclose two rollers as claimed in claim 1 interacting with each other in the way claimed in claim 14; and as to claim 17 the prior art does not teach or disclose two claim 1 rollers interacting with each other and communicating programmable data between the two.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651